DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/22/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201810241355.8 application as required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figure 1 shows an existing radio frequency front end module and should be labeled “Prior Art”. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 10,367,455) in view of Chen et al. (CN 101902243 A - English Machine Translation).
Regarding claim 1, Takenaka (figure 10) disclose a multi-mode and multi-frequency radio frequency front end module (column 9, lines 47-52), comprising an input matching unit (14), an amplification unit (Tr), an output matching unit (15), a control unit, a radio frequency signal input end (Pin) is connected to an input end of the amplification unit through the input matching unit (column 9, line 53 – column 10, line 46). Takenaka does not explicitly disclose wherein the output matching unit comprises a first output matching module, a first switch module and a second output matching module; a radio frequency signal input end is connected to an input end of the amplification unit through the input matching unit; an output end of the amplification unit is connected to an input end of the first output matching module; an output end of the first output matching module is correspondingly connected to an input end of the first switch module, an input end of the second output matching nd paragraph). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the output matching unit and the control unit of Ligang et al. to the front end module of Takenaka as a system design preference for performing output matching and providing a configurable multi-mode radio frequency front-end.
Regarding claim 2, Takenaka and Ligang et al. disclose the multi-mode and multi-frequency radio frequency front end module according to claim 1 above. In addition, Takenaka discloses wherein the input matching unit (14) is configured to implement impedance matching between a signal source and the amplification unit (Tr) (column 5, lines 48-53). And Ligang et al. disclose the output matching unit nd paragraph).
Regarding claim 12, Takenaka and Ligang et al. disclose the multi-mode and multi-frequency radio frequency front end module according to claim 1 above. In addition, Ligang et al. disclose an integrated circuit chip (105) wherein the integrated circuit chip comprises the front end module according to claim 1 (the radio frequency front end module are integrated into a single module 105, which if not inherent would be obvious to be an integrated circuit chip for compact design; page 9, 2nd paragraph). 
Regarding claim 13, Takenaka and Ligang et al. disclose the multi-mode and multi-frequency radio frequency front end module according to claim 1 above. In addition, Takenaka discloses a communication terminal (cellular phone), wherein the communication terminal comprises the radio frequency front end module according to claim 1 (column 1, lines 10-24).

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-6, Takenaka and Ligang et al. disclose the multi-mode and multi-frequency radio frequency front end module according to claim 1 above. In addition, Ligang et al. disclose wherein the first switch module comprises m switches (SW1-SW3), m being a positive integer; and one end of each switch is connected to a corresponding radio frequency transmission path and the other end of the each switch connected a corresponding output end in the first output matching module. However, 
Regarding claims 7-11, Takenaka and Ligang et al. disclose the multi-mode and multi-frequency radio frequency front end module according to claim 1. However, Takenaka and Ligang et al. fail to disclose the multi-mode and multi-frequency radio frequency front end module above further comprising a third output matching module and a second switch module, wherein the third output matching module is disposed between the input end of the first output matching module and the output end of the amplification unit, an output end of the third output matching module is connected to an input end of the second switch module, and an output end of the second switch module is correspondingly connected to the radio frequency transmission path; and the control unit is connected to the second switch module and is configured to control an on-off state of the second switch module, to input the radio frequency signal to any one of the radio frequency transmission paths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Descios et al. (US 9,231,536) disclose a front end module includes a power amplifier (PA) system with input matching network and output matching network for multi-mode multi-band operations.
Zhang et al. (US 9,418,950) teach a multiple band multiple mode transceiver front end flip-chip architectures with integrated power amplifiers.
Sun et al. (US 9,531,413) disclose a multi-band device includes a radio frequency (RF) amplifier, a matching network coupled to an output of the amplifier, the matching network including at least one 
Kondo (US 9,966,980) teaches a transmission module includes an amplifier that amplifies a plurality of transmission signals in different frequency bands, and a variable matching circuit including at least one variable capacitor element and at least one fixed inductor element.
Yoshimi et al. (US 10,355,850) disclose a multiple mode and multiple band high frequency module with improve isolation characteristics between a transmission signal and a reception signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645